J-A26024-21


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    ZACHARY E. BARE                            :
                                               :
                       Appellant               :   No. 1997 EDA 2020

      Appeal from the Judgment of Sentence Entered September 25, 2020
                In the Court of Common Pleas of Chester County
               Criminal Division at No.: CP-15-CR-0004390-2019


BEFORE: BOWES, J., STABILE, J., and McCAFFERY, J.

MEMORANDUM BY STABILE, J.:                               FILED MARCH 1, 2022

        Appellant, Zachary E. Bare, appeals from the judgment of sentence

imposed on September 25, 2020 in the Court of Common Pleas of Chester

County following his conviction of driving under the influence (“DUI”) and

reckless driving.1     Appellant challenges the sufficiency and weight of the

evidence; asserts the trial court improperly considered Appellant’s refusal to

submit to a blood test as consciousness of guilt; and contends the trial court

abused its discretion in imposing Appellant’s sentence. Following review, we

affirm.




____________________________________________


1   75 Pa.C.S.A. §§ 3802(a)(1) and 3714(a), respectively.
J-A26024-21


      The trial court aptly summarized the underlying facts of this case as

follows:

      In the early morning hours of November 8, 2019, Appellant was
      arrested and charged with DUI (General Impairment) and
      Careless Driving in downtown West Chester, PA, Chester County.
      West Chester Borough Police Officer Samantha Long’s attention
      was drawn to Appellant when he made a right turn from High
      Street onto East Market Street at a high rate of speed causing his
      car tires to screech and narrowly avoiding hitting a parked car.
      Appellant’s driving and later interactions with the officer were
      captured on video and that video was presented at trial. See
      Video, Exhibit C-1.

      The officer pulled behind Appellant and activated her lights and
      siren. Appellant did not stop immediately but proceeded for a
      distance before turning onto a side street and stopping. Officer
      Long testified that when she approached the driver’s side of the
      vehicle, she detected the odor of an alcoholic beverage. She also
      observed that [Appellant’s] eyes were bloodshot and glassy.
      When she asked for his license and registration, she had to point
      out to Appellant that he had the “pink slip” or temporary
      registration in his hand and was overlooking it. Appellant was
      argumentative when asking why he was stopped. When asked to
      exit the vehicle, Appellant refused.      He was given several
      opportunities and several minutes to do so, but had to be
      physically removed by police officers. Appellant maintained that
      he had not consumed any alcoholic beverages that evening.

      Officer Long testified that she arrested Appellant and placed him
      in the rear of her police vehicle and indicated that she then noticed
      the odor of alcoholic beverages in that vehicle. She read Appellant
      the DL-26 notice and warnings regarding the civil penalty of
      license suspension for refusal to submit to a chemical test of his
      blood. He continually asked for an attorney though the warnings
      included the information that Appellant was not entitled to an
      attorney. A refusal to the chemical test was noted.

Trial Court Opinion, 1/27/21, at 2-3.

      Appellant proceeded to a bench trial on July 8, 2020. The trial court

found him guilty of both DUI and reckless driving. On September 25, 2020,

                                      -2-
J-A26024-21


the court sentenced Appellant to 15 days to six months of county incarceration

and a $300 fine on the DUI conviction, and imposed a $25 fine for reckless

driving. Appellant filed post-sentence motions that were denied on October

8, 2020.   This timely appeal followed.     Both Appellant and the trial court

complied with Pa.R.A.P. 1925.

      Appellant asks this Court to consider four issues on appeal:

      1. Were the verdicts of guilty by the [trial court] for driving under
         the influence of alcohol, general impairment/refusal and
         careless driving, a summary offense[,] not supported by
         sufficient evidence?

      2. Were the verdicts of guilty by the [trial court] for driving under
         the influence of alcohol, general impairment/refusal and
         careless driving, a summary offense[,] against the weight of
         the evidence?

      3. Did [the trial court] err in finding [Appellant’s] denial of having
         anything to drink that night to be dishonest and thus to be
         evidence of consciousness of guilt? Did [the trial court] err in
         [finding] the refusal of [Appellant] to submit to a blood test
         consciousness of guilt? Did this violate Pa.C.S.A. [§] 1547(e),
         precluding a presumption of guilty from the refusal of the
         breath test? Did these errors warrant a new trial?

      4. Did [the trial court] err and abuse [its] discretion in sentencing
         [Appellant] above the sentencing guidelines to fifteen days to
         six months of incarceration on the [DUI] charge since the
         offense gravity score was 1 with a prior record score of 0, with
         a guideline recommendation of restorative sanctions? Were no
         adequate reasons stated as to why the guidelines were
         exceeded? Did the court err in treating this [DUI] as a second
         offense since [Appellant] had a prior A.R.D. for [DUI] in 2014,
         in violation of Commonwealth v. Chichkin, 232 A.3d 959
         (Pa. Super.[] 2020)[?] Did [the trial court] err in treating the
         prior A.R.D. as an aggravating factor? Did [the trial court] fail
         to consider [Appellant’s] rehabilitative needs, his excellent
         work as a businessman with stores in Philadelphia and West


                                      -3-
J-A26024-21


          Chester, his charitable work and the fact there was no evidence
          [Appellant] had an alcohol problem?

Appellant’s Brief at 11-13 (some citations and capitalization omitted).

       In his first issue, Appellant challenges the sufficiency of the evidence

supporting his convictions. “A claim challenging the sufficiency of the evidence

is a question of law.” Commonwealth v. Widmer, 744 A.2d 745, 751 (Pa.

2000).

       As this Court has explained:

       Our standard of review for a challenge to the sufficiency of
       evidence is to determine whether, when viewed in a light most
       favorable to the verdict winter, the evidence at trial and all
       reasonable inferences therefrom are sufficient for the trier of fact
       to find that each element of the crimes charged is established
       beyond a reasonable doubt.

Commonwealth v. Akhmedo, 216 A.3d 307, 322 (Pa. Super. 2019) (en

banc) (citation omitted).2 “[T]he trier of fact, in this case the trial court, is

free to believe all, part, or none of the evidence presented when making

credibility determinations. In deciding a sufficiency of the evidence claim, this

court may not reweigh the evidence and substitute our judgment for that of



____________________________________________


2 Key to this Court’s review of a sufficiency challenge is the well-established
requirement that the evidence and reasonable inferences are to be viewed in
a light most favorable to the verdict winner. While Appellant presents a
detailed Statement of the Case spanning 27 pages of his brief, he presents
those “facts” in a light entirely favorable to himself. As such, his Statement
of the Case does not aid this Court in its consideration of Appellant’s
sufficiency challenge.



                                           -4-
J-A26024-21


the fact-finder.”   Commonwealth v. McClellan, 178 A.3d 874, 878 (Pa.

Super. 2018) (citations omitted).

      With regard to DUI (general impairment), “[a]n individual may not

drive, operate or be in actual physical control of a vehicle after imbibing a

sufficient amount of alcohol such that the individual is rendered incapable of

safely driving or being in actual physical control of the movement of the

vehicle.” 75 Pa.C.S.A. § 3802(a)(1). In this case, the trial court concluded

that the evidence was sufficient to find Appellant guilty. The court found that

Officer Long’s testimony relating to Appellant’s alcohol consumption and

impairment was credible, noting specifically:

      •   Appellant’s window was open when Officer Long first
          approached the vehicle.        Upon nearing Appellant, she
          immediately noted a strong odor of an alcoholic beverage.
          After Appellant was secured in the patrol vehicle, she noted the
          odor of alcohol was also in the patrol vehicle. In her dealings
          with Appellant while he was in the car and out of it, she
          determined the odor was emanating from his person.

      •   Appellant spoke with altered speech and presented with
          bloodshot and glassy eyes.

      •   Appellant had difficulty locating his documents and Officer Long
          had to direct his attention to the document he was holding in
          his hand.

      •   Appellant refused to exit the vehicle as instructed. During this
          time, Appellant did not offer any reasons for his failure to
          comply except his continuing challenge to the initial traffic stop.
          After multiple requests, officers forcibly took Appellant out of
          the vehicle and placed him under arrest.

      •   Officer Long read the DL-26 to Appellant. In the instructions,
          Appellant was notified that he was not entitled to an attorney
          prior to deciding if he would consent to a blood draw.

                                       -5-
J-A26024-21


         Immediately after being given the instruction, Appellant
         demanded an attorney. When the officer again stated he could
         not have an attorney Appellant responded, “What do you
         mean, no?”

Trial Court Opinion, 1/27/21, at 7-8 (references to Notes of Testimony and

exhibits omitted). The court explained that it found Officer Long credible and

that her testimony was corroborated by the video presented at trial.

Considering the officer’s testimony, the video evidence, and drawing

inferences favorable to the Commonwealth, the court found “there was

sufficient evidence in the record to support [its] determination that Appellant

consumed alcohol prior to the traffic stop, and that Appellant was impaired

and unable to drive safely due to his alcohol consumption.” Id. at 8-9.

      With regard to careless driving, “[a]ny person who drives a vehicle in

careless disregard for the safety of persons or property is guilty of careless

driving[.]” 75 Pa.C.S.A. § 3714(a). Here, the trial court explained:

      At approximately 2:00 a.m. on November 8, 2019, Appellant was
      driving and was subsequently stopped by Officer Samantha Long
      of the West Chester Borough Police Department in Chester
      County, PA. The MVR Video presented by the Commonwealth
      depicts Appellant speeding and losing control of his vehicle while
      making a right turn onto East Market Street. Appellant was able
      to regain control and avoid striking a parked vehicle and possibly
      pushing it into a pedestrian walking on the sidewalk next to it.
      The court found that Appellant’s driving, as depicted on the Video,
      placed both property and persons at risk of injury.

      We found and continue to find that the evidence presented, taken
      in the light most favorable to the Commonwealth, showed
      Appellant demonstrated a blatant disregard for the safety of
      persons or property by the manner in which he was driving.
      Consequently, we find sufficient evidence was presented by the


                                     -6-
J-A26024-21


      Commonwealth to support Appellant’s conviction for Careless
      Driving.

Trial Court Opinion, 1/27/21, at 6 (references to Notes of Testimony and

exhibits omitted).

      Based on our review of the evidence, viewed in the light most favorable

to the Commonwealth as verdict winner, we discern no error of law in the trial

court’s determination regarding sufficiency of evidence supporting Appellant’s

convictions. Appellant’s first issue fails.

      In his second issue, Appellant contends that his convictions were against

the weight of the evidence. “It has often been stated that ‘a new trial should

be awarded when the jury’s verdict is so contrary to the evidence as to shock

one’s sense of justice and the award of a new trial is imperative so that right

may be given another opportunity to prevail.’” Commonwealth v. Clay, 64

A.3d 1049, 1055 (Pa. 2013) (quoting Commonwealth v. Brown, 648 A.2d

1177, 1189 (Pa. 1994)).       The finder of fact, here the trial court, “is the

exclusive judge of the weight of the evidence as the fact finder is free to

believe all, part, or none of the evidence presented and determines the

credibility of the witnesses.” Commonwealth v. Boyd, 73 A.3d 1269, 1274

(Pa. Super. 2013) (en banc) (citation omitted).

      In Commonwealth v. Rogers, 259 A.3d 539 (Pa. Super. 2021), this

Court explained:

      [O]ur standard of review for a weight-of-the-evidence claim is an
      abuse of discretion. As we have often reminded appellants, “An
      appellate court’s standard of review when presented with a weight

                                       -7-
J-A26024-21


       of the evidence claim is distinct from the standard of review
       applied by the trial court. Appellate review of a weight claim is a
       review of the exercise of discretion, not of the underlying question
       of whether the verdict is against the weight of the evidence.”
       Commonwealth v. Windslowe, 158 A.3d 698, 712 (Pa. Super.
       2017) (emphasis added).

Id. at 541.

       While Appellant acknowledges that a motion for a new trial based on

weight of the evidence concedes there is sufficient evidence to sustain the

verdict, see Appellant’s Brief at 64, he argues that there was no evidence to

support his DUI conviction, id. at 65. See also id. at 68 (“A hard and cold

review of the evidence reveals nothing other than the officer supposedly

smelling the odor of alcohol.”) However, citing the officer’s testimony and

video evidence, the trial court rejected Appellant’s assertion. See Trial Court

Opinion, 1/27/21, at 11-15.               The court concluded that the record

demonstrated ample evidence of consumption and resulting impairment. We

find no abuse of discretion in this conclusion.

       Appellant also argues that his careless driving conviction should shock

the conscience of this Court “because of simple negligence of going around

the corner while putting a new car in the wrong gear.” Appellant’s Brief at

69.3 Citing the evidence, and the video in particular, the court concluded that

____________________________________________


3 As the Commonwealth correctly recognizes, “[I]t is the trial court’s sense of
justice that must be shocked before a new trial may be granted on a claim
that the verdict is against the weight of the evidence. It is irrelevant that the
appellate court’s sense of justice may be shocked.” Commonwealth Brief at
(Footnote Continued Next Page)


                                           -8-
J-A26024-21


evidence supported its conclusion that Appellant was guilty of careless driving.

Trial Court Opinion, 1/27/21, at 10-11. We find no abuse of discretion in the

trial court’s determination. Appellant’s weight of the evidence claim fails.

       In this third issue, Appellant contends that the trial court erred in its

“decision to convict basing the conviction on [its] finding [Appellant] to be

dishonest, and that was evidence of consciousness of guilt[.]”         Appellant’s

Brief at 69. He further argues that the court “erred in finding [Appellant’s]

refusal of the blood test to be consciousness of guilt.” Id. Appellant maintains

the court’s findings equate to “presumptions” violating 75 Pa.C.S.A. § 1547(e)

and require a reversal.

       Section 1547 governs chemical testing for determining the amount of

alcohol or controlled substances in one’s system. Subsection (e) provides:

       (e) Refusal admissible in evidence.--In any summary
       proceeding or criminal proceeding in which the defendant is
       charged with a violation of section 3802 or any other violation of
       this title arising out of the same action, the fact that the defendant
       refused to submit to chemical testing as required by subsection
       (a) may be introduced in evidence along with other testimony
       concerning the circumstances of the refusal. No presumptions
       shall arise from this evidence but it may be considered along with
       other factors concerning the charge.

75 Pa.C.S.A. § 1547(e) (emphasis added).4
____________________________________________


24 (citing Commonwealth v. Sullivan, 820 A.2d 795, 807 n. 11 (Pa. Super.
2003)).

4 Our Supreme Court rejected a constitutional challenge to the admission of
evidence of refusal in Commonwealth v. Bell, 211 A.3d 761, 776 (Pa. 2019)
(“we conclude the ‘evidentiary consequence’ provided by Section 1547(e) for
(Footnote Continued Next Page)


                                           -9-
J-A26024-21



       The trial court found Appellant’s denial of consuming alcohol incredible

while finding credible the officer’s testimony that she detected the odor of

alcohol. N.T., Trial, 7/8/20, at 73. Appellant’s lack of credibility coupled with

his belligerent behavior and refusal to submit to biochemical testing—along

with his demands for counsel despite being advised he was not entitled to

counsel—led the trial court to conclude he was incapable of safe driving.

Despite Appellant’s assertions to the contrary, a review of the record and the

trial court’s opinion confirms that the trial court did not presume guilt. Rather,

in conformance with Section 1547(e), the trial court properly considered the

refusal along with other evidence in finding—not presuming—consciousness

of guilt.   Appellant fails to appreciate the difference between findings and

presumptions. Appellant’s third issue fails for lack of merit.

       In the five subparts of his fourth and final issue, Appellant presents

challenges to the discretionary aspects of his sentence. In essence, Appellant

contends the trial court erred by imposing an excessive sentence without

stating or considering reasons for exceeding the guidelines, while improperly

taking an earlier A.R.D. for DUI into consideration.




____________________________________________


refusing to submit to a warrantless blood test—the admission of that refusal
at a subsequent trial for DUI—remains constitutionally permissible post-
Birchfield[ v. North Dakota, 136 S.Ct. 2160 (2016)].”).


                                          - 10 -
J-A26024-21


      As the trial court correctly observed, “Sentencing is a matter vested in

the sound discretion of the sentencing judge.” Trial Court Opinion, 1/27/21,

at 23 (quoting Commonwealth v. Barnes, 167 A.3d 110, 122 n.9 (Pa. Super

2017) (en banc) (citations omitted)). The court also noted the great deference

given to the sentencing court “because it is in the best position to view an

appellant’s character, displays of remorse, defiance, indifference, and the

overall effect and nature of the crime.” Id. (citing Commonwealth v. Allen,

24 A.3d 1058, 1065 (Pa. Super. 2011)). “Reversal of a sentencing court’s

sentence is not appropriate unless Appellant can demonstrate a manifest

abuse of discretion.” Id. (citing Commonwealth v. Hermanson, 674 A.2d

281, 283 (Pa. Super. 1996)).

      In Commonwealth v. Evans, 901 A.2d 528 (Pa. Super. 2006), this

Court explained:

      Before this Court may review the merits of a challenge to the
      discretionary aspects of a sentence, we must engage in a four-
      pronged analysis. In Commonwealth v. Hyland, 875 A.2d
      1175, 1183 (Pa. Super. 2005), this Court stated:

         Challenges to the discretionary aspects of sentencing do not
         entitle an appellant to appellate review as of right.
         Commonwealth v. Sierra, 752 A.2d 910, 912 (Pa. Super.
         2000). Prior to reaching the merits of a discretionary
         sentencing issue:

            [W]e conduct a four part analysis to determine: (1)
            whether appellant has filed a timely notice of appeal,
            see Pa.R.A.P. 902 and 903; (2) whether the issue was
            properly preserved at sentencing or in a motion to
            reconsider and modify sentence, see Pa.R.Crim.P.
            1410 [now Rule 720]; (3) whether appellant’s brief
            has a fatal defect, Pa.R.A.P. 2119(f); and (4) whether

                                    - 11 -
J-A26024-21


            there is a substantial question that the sentence
            appealed from is not appropriate under the
            Sentencing Code, 42 Pa.C.S.A. § 9781(b).

      Hyland, 875 A.2d at 1183 (quoting Commonwealth v. Martin,
      416 Pa. Super. 507, 611 A.2d 731, 735 (1992)). “Objections to
      the discretionary aspects of a sentence are generally waived if
      they are not raised at the sentencing hearing or raised in a motion
      to modify the sentence imposed at that hearing.” Id. (citations
      omitted).

Id. at 533-34.

      Here, Appellant filed a timely appeal, raised the issue at sentencing and

in a post-sentence motion, and included the requisite Rule 2119(f) statement

in his brief. Further, the Commonwealth notes it is “constrained to agree that

[Appellant] has raised a substantial question” by alleging the trial court

considered improper factors when imposing his sentence.         Commonwealth

Brief at 35 (citations omitted). For purposes of our review, we accept that

Appellant has raised a substantial question.      Therefore, we shall consider

Appellant’s sentencing claims.

      The first four subparts of Appellant’s sentencing issue stem from the

trial court’s imposition of a 15-day to six-month period of incarceration.

Appellant contends the court abused its discretion in that regard in light of the

offense gravity score of 1 and Appellant’s prior record score of 0. Appellant

believes the guidelines were exceeded and that the trial court considered his

DUI as a second conviction, counting his prior A.R.D. as a prior conviction in

violation of Chichkin.




                                     - 12 -
J-A26024-21


      Appellant was convicted of DUI pursuant to 75 Pa.C.S.A. § 3802(a)(1).

Further, as the parties stipulated, Appellant refused chemical testing. See

N.T., Trial, 7/8/20, at 36. Pursuant to 75 Pa.C.S.A. § 3803(b)(2):

      An individual who violates section 3802(a)(1) where the individual
      refused testing of breath or chemical testing pursuant to a valid
      search warrant, court order or any other basis permissible by the
      Constitution of the United States and the Constitution of
      Pennsylvania, or who violates section 3802(c) or (d) and who has
      no prior offenses commits a misdemeanor for which the individual
      may be sentenced to a term of imprisonment of not more than six
      months and to pay a fine under section 3804.

      Further, 75 Pa.C.S.A. § 3804(c)(2) provides, in relevant part:

      An individual who violates section 3802(a)(1) and refused testing
      of breath under section 1547 (relating to chemical testing to
      determine amount of alcohol or controlled substance) . . . shall be
      sentenced as follows:

           (1) For a first offense, to:

              (i) undergo imprisonment of not less than 72 consecutive
              hours[.]

      Although Appellant contends the trial court abused its discretion by not

imposing a restorative sanctions sentence, that contention fails.           While

Appellant is correct that the guidelines suggest restorative sanctions if the

court were to consider only the offense gravity score and the prior record

score, he fails to acknowledge the provisions of Sections 3803(b)(2) and

3804(c)(2), which clearly provide for a sentence in excess of restorative

sanctions.

      The trial court explained its deviation from the suggested guidelines as

follows:

                                          - 13 -
J-A26024-21


      We placed our reasoning on the record throughout the sentencing
      hearing when addressing defense counsel’s arguments and during
      our discussion with Appellant. The court stated its reasons for its
      upward deviation from the suggested guidelines: (1) Appellant’s
      continued denial that he consumed alcohol and refusal to take
      responsibility; (2) Appellant’s lack of remorse; (3) Appellant’s
      continuing belief that his obstructiveness during the traffic stop
      was warranted; (4) Appellant’s prior arrest; and (5) Appellant’s
      indifference of the risks related to drinking and driving as
      acknowledged through his participation in the A.R.D. program.
      The court made it clear to Appellant the reasons why it was
      imposing the sentence beyond the standard range recommended
      in the Sentencing Guidelines.

Trial Court Opinion, 1/27/21, at 29 (reference to Notes of Testimony omitted).

      Appellant also argues that the trial court treated his DUI as a second

DUI in violation of Chichkin, counting Appellant’s prior A.R.D. for DUI in 2014

as a first conviction. When Appellant’s counsel remarked at sentencing that

he was “kind of surprised and shocked that [the Commonwealth is] counting

the A.R.D. as some sort of conviction,” N.T., Sentencing, 9/25/20, at 3, the

trial court responded, “It’s not. It’s not counted[.]” Id. The court explained

that while the A.R.D. did not count as a conviction, the court noted, “I can

consider it as an aggravating factor.” Id. at 4.

      In its Rule 1925(a) opinion, the trial court acknowledged Chichkin and

its holding that a DUI resolved through A.R.D. “could not be considered as a

prior DUI conviction or as an acceptance of guilt.” Trial Court Opinion,

1/27/21, at 25.     While Appellant’s participation in A.R.D. could not be

considered a conviction, the court explained that it could consider the fact of

a prior arrest. Id. at 25-26 (citing, inter alia, Commonwealth v. Johnson,


                                    - 14 -
J-A26024-21


481 A.2d 1212, 1214 (Pa. Super. 1984) (sentencing court may properly

consider previous arrests but must recognize the defendant has not been

convicted of the charges)). The court explained:

      [A]s the sentencing court, we have a duty to consider and
      ascertain all relevant information when fashioning an
      individualized sentence and found that measured consideration of
      Appellant’s prior DUI arrest was relevant for purposes of
      Appellant’s sentencing. Therefore, we considered, for purposes of
      sentencing, Appellant’s prior participation in rehabilitation and
      educational resources that were offered to him through the A.R.D.
      program. We find this was not an abuse of discretion to consider
      Appellant’s prior A.R.D. for the limited purposes allowed.

Id. at 26 (citation and parenthetical omitted). Similarly, the court explained

that it could consider the prior A.R.D. as an aggravating factor, noting the

sentencing guidelines “set[] no limitation on what a court may deem to be a

mitigating or aggravating factor.” Id. (citing 204 Pa. Code § 303.1 et seq.).

Here, the court determined that Appellant’s prior arrest and A.R.D.

participation were aggravating factors “because Appellant had the opportunity

to experience the stress and consequences of an arrest, along with the

rehabilitation programs provided through the A.R.D. program, and was not

deterred from choosing to drive impaired.” Id. at 27 (footnote omitted).

      In the final subpart of his sentencing issue, Appellant argues that the

trial court failed to consider his rehabilitative needs, his occupational

accomplishments, his charitable works, and the lack of evidence of an alcohol

problem. The court noted that the failure to weigh factors “as an appellant

wished does not raise a substantial question.”          Id. at 27 (quoting


                                    - 15 -
J-A26024-21


Commonwealth v. Zirkle, 107 A.3d 127, 133 (Pa. Super. 2014)). The court

nevertheless addressed—but rejected—the claim, stating:

      The court considered Appellant’s mitigating factors, i.e.,
      employment, charitable contributions, reputation in the
      community, and the lack of a prior criminal record. We also
      considered Appellant’s allocution to the court. We balanced the
      above mitigating factors against Appellant’s aggravating factors:
      his refusal to acknowledge he was driving too fast; his
      obstructiveness during the traffic stop; his lack of remorse; his
      prior arrest; his understanding of the risks of driving impaired[;]
      and his awareness of the legal ramifications of a DUI conviction
      and his continued failure to accept responsibility.           After
      considering everything set forth above, we imposed a very
      individualized sentence that is specific to Appellant, and is
      consistent with the fundamental norms underlying the sentencing
      process and the Sentencing Code.

Id. at 28 (references to Notes of Testimony and footnotes omitted).

      Having considered Appellant’s various challenges to his sentence, we

conclude that the trial court did not abuse its discretion.        Appellant’s

sentencing issue fails.

      Judgment of sentence affirmed.




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 3/1/2022



                                    - 16 -